         Case 1:20-cv-04009-AT Document 20 Filed 05/04/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


                                           :
                                           :
 L. DWAYNE HOBBS,                          :
                                           :
       Plaintiff,                          :
                                           :          CIVIL ACTION NO.
 v.                                        :
                                           :          1:20-cv-4009-AT-RDC
 CITY OF FOREST PARK, GA,                  :
                                           :
                                           :
       Defendant.                          :
                                           :


              ORDER ADMINISTRATIVELY CLOSING CASE

      The Parties have advised the Court that the above-styled action has been

settled and that formal documentation of settlement is expected to be concluded

within the next month or so [Doc. 19]. It therefore is not necessary for the action

to remain on the Court’s calendar or active docket.

      Accordingly, IT IS HEREBY ORDERED that the action is DISMISSED

WITHOUT PREJUDICE to the right of any party, anytime within the next

FORTY-FIVE (45) DAYS, to reopen this action or vacate this order of dismissal.

It is further ORDERED that the Court retains jurisdiction to vacate this order of

dismissal and to reopen the action, if necessary. If the action has not been reopened

or the Court has not received a motion to vacate on or before the time permitted

by this Order, the action will be dismissed with prejudice.
Case 1:20-cv-04009-AT Document 20 Filed 05/04/21 Page 2 of 2




IT IS SO ORDERED this 4th day of May 2021.



                           ____________________________
                           Honorable Amy Totenberg
                           United States District Judge




                             2
